Name: Commission Regulation (EEC) No 2310/92 of 31 July 1992 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  processed agricultural produce;  production
 Date Published: nan

 Avis juridique important|31992R2310Commission Regulation (EEC) No 2310/92 of 31 July 1992 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies Official Journal L 222 , 07/08/1992 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 44 P. 0118 Swedish special edition: Chapter 3 Volume 44 P. 0118 COMMISSION REGULATION (EEC) No 2310/92 of 31 July 1992 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oiks and fats (1), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 12 (4) thereof, Whereas Regulation No 136/66/EEC as amended permits access to Community intervention to producers' organizations and associations thereof recognized under Regulation No 136/66/EEC; whereas, therefore, Article 2 of Commission Regulation (EEC) No 3472/85 (3) should be amended; Whereas modification of the measures in question should take effect from the date of application of Regulation No 136/66/EEC; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3472/85 is hereby amended as follows: '1. Article 2 (1) is replaced by the following: 1. The olive oil originating in the Community referred to in Article 1 may be offered to the intervention agency by: - any natural or legal person proving he is the first owner of the oil produced, and - producers' organizations and associations thereof recognized under Regulation No 136/66/EEC acting on behalf of the measures of those organizations. The offer shall only be accepted when the party concerned proves that the oil in question has been produced in the Community.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 215, 30. 7. 1992, p. 1. (3) OJ No L 333, 11. 12. 1985, p. 5.